                               UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


      VALHALLA INVESTMENT PROPERTIES,
      LLC,

             Plaintiff,                              Case No. 3:19-cv-00318

      v.                                             Chief Judge Waverly D. Crenshaw, Jr.
                                                     Magistrate Judge Alistair E. Newbern
      502, LLC, et al.,

             Defendants.


                                        MEMORANDUM ORDER

            This action concerns the sale of a condominium in Nashville, Tennessee, owned by Flex

 Yield Investments, LLC (FYI). (Doc. No. 63.) Plaintiff Valhalla Investment Properties, LLC, is a

 member of FYI, and alleges that fellow member Defendant William E. Kantz, Jr., sold the

 condominium in violation of FYI’s operating agreement with the aid of Defendants 502, LLC, and

  attorney John Bradfield Scarbrough. (Id.) Valhalla has filed a motion for early discovery, seeking

  access to various records from FYI (Doc. No. 30) and a related motion for judicial notice (Doc.

  No. 31). For the reasons that follow, those motions will be denied.

I.          Background

                    Factual History 1

            FYI is a Delaware limited liability corporation comprised of members Valhalla, Kantz, and

     Henry S. Hood. (Doc. No. 63.) On March 12, 2009, the three members entered into an operating

     agreement under which FYI may only undertake certain actions, including the sale or acquisition



  1
            These facts are taken from Valhalla’s second amended complaint. (Doc. No. 63.)
of real estate, with the authorization of its members. (Id.) In February 2013, the only real estate

that FYI owned was a condominium (Unit 502) in Nashville. (Id.) Given personal financial

difficulties, Kantz needed income and wanted to sell Unit 502, but neither Valhalla nor Hood

agreed. (Id.) Instead, FYI’s members agreed to obtain a loan from First Tennessee Bank, secured

by an interest in Unit 502 and FYI’s other assets. (Id.) The proceeds of the loan were distributed

among FYI’s members for their personal use. (Id.)

       Kantz’s financial problems persisted, and he sought control of FYI and its remaining assets,

repeatedly offering to buy Valhalla’s and Hood’s interests in Unit 502 at below-market prices.

(Id.) Valhalla and Hood declined. (Id.) Allegedly in retaliation, beginning in the fall of 2017, Kantz

refused to lease Unit 502, which deprived FYI of income needed to pay the First Tennessee Bank

loan. (Id.) Eventually, as a result of FYI’s worsening financial condition, all three FYI members

agreed to sell Unit 502 for $650,000.00. (Id.) However, Valhalla conditioned its willingness to sell

on an assurance from Kantz that he would provide a proper accounting of the sale. (Id.) Kantz

rejected Valhalla’s terms, and the sale fell through. (Id.)

       FYI defaulted on the First Tennessee Bank loan in August 2018, and a foreclosure sale of

Unit 502 was scheduled for October 15, 2018. (Id.) After efforts to agree on a non-foreclosure sale

of Unit 502 were again fruitless, and to prevent the foreclosure from taking place, Valhalla

successfully petitioned for FYI to be placed under Chapter 11 bankruptcy protection. (Id.; Doc.

No. 63-10.) Valhalla and Kantz agreed to voluntarily dismiss the bankruptcy proceeding, which

closed on March 12, 2019. (Doc. No. 63.) While the bankruptcy proceeding was pending, and

unbeknownst to Valhalla, Kantz formed 502, LLC, with the help of Scarbrough. (Id.) 502, LLC,

purchased the defaulted Tennessee First Bank loan, acquired the deed of trust securing Unit 502,

and set out to force a foreclosure sale. (Id.) The sale took place on April 22, 2019, and Unit 502




                                                  2
was purchased for $530,000.00—$120,000.00 below market value. (Id.) Since the sale, Valhalla

has not had access to the proceeds of the sale or any of FYI’s records. (Id.) Kantz has denied

Valhalla’s repeated requests for an accounting of FYI, which Valhalla alleges is in violation of

Delaware law and FYI’s operating agreement. (Id.)

              Procedural History

              1.      Commencement of the Action and the Defendants’ First Motion to
                      Dismiss

       Valhalla initiated this action on April 19, 2019, by filing a complaint that named 502, LLC,

Kantz, and Scarbrough as defendants. (Doc. No. 1.) The complaint alleged the following claims:

   •   Count I asserted that Kantz’s conduct in forcing the sale of Unit 502 constituted a beach of
       FYI’s operating agreement. (Id.)

   •   Count II asserted that all defendants interfered with Valhalla’s business relationship with
       FYI. (Id.)

   •   Count III asserted that Scarbrough violated the Fair Debt Collection Practices Act
       (FDCPA), 15 U.S.C. §§ 1692–1692p, when he aided Kantz and 502, LLC, in acquiring the
       First Tennessee Bank loan and forcing a foreclosure sale of Unit 502. (Id.)

   •   Count IV asserted that all defendants engaged in a civil conspiracy to wrongfully interfere
       with Valhalla’s contracts and business relationships. (Id.)

   •   Count V sought injunctive relief against all defendants, including an order enjoining them
       from violating FYI’s operating agreement or interfering with Valhalla’s business
       relationship with FYI. (Id.)

   •   Count VI sought an accounting of FYI’s assets and expenditures. (Id.)

       Valhalla filed an amended complaint as a matter of course under Federal Rule of Civil

Procedure 15(a)(1) on April 29, 2019, before any defendant had been served. (Doc. No. 8.) The

amended complaint added FYI as a “[n]ominal” plaintiff (id. at PageID# 97) and included a fraud

claim against Katz (Doc. No. 8).




                                                3
       The defendants responded to the amended complaint by filing a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). (Doc. No. 11.) The defendants argued that Valhalla’s

claims fail for several reasons. 2 First, the defendants argued that Valhalla is a foreign LLC

transacting business in Tennessee without a certificate of authority and therefore lacks standing to

bring this action under Tennessee Code Annotated § 48-249-913(a). (Doc. No. 12.) Second, the

defendants argued that Valhalla lacks statutory standing to assert claims under the FDCPA and

that, regardless, the FDCPA does not apply to Valhalla’s allegations. (Id.) Third, the defendants

argued that the Court should decline to exercise supplemental jurisdiction over Valhalla’s state-

law claims. (Id.) Alternatively, the defendants argued that Valhalla’s remaining state-law claims

fail as a matter of law. (Id.) Valhalla responded in opposition, arguing that it has standing under

the relevant statutes and that it has adequately pleaded each cause of action. (Doc. No. 23.) The

defendants filed a reply. (Doc. No. 29.)

       The Court held an initial case management conference on July 23, 2019. (Doc. No. 27.) At

that conference, the parties agreed that there would be no discovery until after the Court ruled on

the defendants’ motion to dismiss. (Doc. No. 33.) Based on the Court’s review of the parties’

proposed case management order, the defendants’ motion to dismiss, and the parties’

representations at the conference, the Court continued the conference to December 3, 2019. (Doc.

No. 27.)

               2.      Valhalla’s Emergency Motion for Discovery

       Valhalla filed the pending motion for early discovery, which Valhalla labelled an

emergency motion, six days after the initial case management conference, arguing that there is



2
        The defendants also argued that the amended complaint’s reference to FYI as a nominal
plaintiff is inadequate to join FYI as a party in this action. (Doc. No. 12.)



                                                 4
good cause to allow early discovery in this action. (Doc. No. 30.) Valhalla acknowledges that

discovery is not typically allowed before the parties have conferred as required by Federal Rule of

Civil Procedure 26(f), but argues that Rule 26(d)(2) allows Valhalla to serve a request for

production before a Rule 26(f) conference has taken place. (Id.) The early discovery Valhalla seeks

includes “FYI’s accounting and other company records and assets including, but not limited to,

wire transfers, financial statements, bank statements, deposit slips and cancelled checks, cash

receipts and disbursements ledgers, loan [d]ocuments, and other pertinent company financial

information.” (Id. at PageID# 428.) Valhalla states that its amended complaint “clearly demands

such accounting and access rights.” (Id.) Valhalla argues that Kantz is required to provide the

information that Valhalla seeks but has repeatedly denied Valhalla access to it. (Doc. No. 30.)

Finally, Valhalla argues that, without the requested early discovery, it will not be able to prepare

its 2018 tax returns. (Id.) Valhalla also filed a motion requesting that the Court take judicial notice

of various documents (Doc. No. 31), most of which concern other lawsuits involving Kantz (Doc.

Nos. 31-1–31-9).

       The defendants responded in opposition to Valhalla’s motion. (Doc. No. 33.) The

defendants concede that Rule 26(d)(2) allows for service of requests for production before the Rule

26(f) conference but argue that such requests are not considered served for purposes of calculating

the served party’s time to respond until the Rule 26(f) conference has taken place. (Id.) The

defendants argue that, because there has been no Rule 26(f) conference, Valhalla can only obtain

the early discovery it seeks upon a showing of good cause, which Valhalla has not made. (Id.) The

defendants also argue that discovery should be postponed until after the Court resolves their




                                                  5
motion to dismiss, consistent with the parties’ agreement at the initial case management

conference. 3 (Id.)

        In its reply, Valhalla does not respond directly to any of the defendants’ arguments. (Doc.

No. 36.) Instead, Valhalla argues, for the first time, that the defendants challenged the Court’s

subject-matter jurisdiction in their motion to dismiss and that the early discovery Valhalla seeks is

necessary to resolve that challenge. (Id.) Appended to Valhalla’s reply “is a proposed discovery

request to Defendants concerning Valhalla’s access and inspection rights, Defendants’ factual

allegations in this case, and the jurisdiction of the Court to hear and decide this cause.” (Id. at

PageID# 723 n.7; Doc. No. 36-7).

        Valhalla timely filed a supplement to its motion, reiterating its claim that it is entitled to

the records it seeks and that such records are necessary to resolve the defendants’ jurisdictional

challenge. (Doc. No. 48.) Valhalla also argues, for the first time, that, in addition to FYI’s records,

“502, LLC’s accounting books and records and bank accounts should be opened up for inspection

. . . .” (Id. at PageID# 873.) The defendants respond that Valhalla still has not shown good cause

for the requested early discovery. (Doc. No. 50.) They also argue that Valhalla has failed to explain

how any of the discovery it seeks relates to the Court’s jurisdiction. (Id.) The defendants reiterate

that it would be inappropriate to allow the requested discovery until after the motion to dismiss is

resolved. (Id.) Without leave of Court, Valhalla filed a reply in support of its supplement. (Doc.

No. 53.)


3
        The defendants also request, without citing any legal authority, that the “Court order that
Valhalla be responsible for the Defendants’ attorneys fees [sic] incurred related to the [motion for
early discovery].” (Doc. No. 33, PageID# 505.) This request is not properly before the Court and
will not be addressed. See Fed. R. Civ. P. 7(b)(1) (providing that “[a] request for a court order must
be made by motion”); see also M.D. Tenn. R. 7.01(a)(2) (motion and supporting memorandum)
(“[E]very motion that may require the resolution of an issue of law must be accompanied by a
separately filed memorandum of law citing supporting authorities . . . .”).



                                                  6
               3.      Valhalla’s Second Amended Complaint and the Defendants’ Renewed
                       Motion to Dismiss

       While the parties were briefing the motion for early discovery, Valhalla filed a motion for

leave to amend the complaint (Doc. No. 34) and a proposed second amended complaint (Doc.

No. 34-1). The proposed second amended complaint adds FDCPA and fraud claims against 502,

LLC, and includes additional factual details that, according to Valhalla, “help to clarify the issues

for discovery purposes and for trial in this case . . . .” (Doc. No. 34, PageID# 507). The defendants

responded in opposition, arguing that the claims in the proposed second amended complaint fail

as a matter of law for the same reasons articulated in the defendants’ motion to dismiss the

amended complaint and that granting leave to amend would be futile. (Doc. No. 39.)

       In a March 2, 2020 order, the Magistrate Judge found that the defendants’ futility argument

overlapped with the arguments raised in the motion to dismiss pending before the District Judge.

(Doc. No. 62.) The Magistrate Judge concluded that, given such a posture, futility arguments

present “a ‘conceptual difficulty’” that is usually best resolved by granting leave to amend and

“‘allow[ing] the merits of the claim[s] to be tested before the District Judge by way of a motion to

dismiss.’” (Doc. No. 62, PageID# 1108–09 (quoting Durthaler v. Accounts Receivable Mgmt.,

Inc., No. 2:10-cv-1068, 2011 WL 5008552, at *4 (S.D. Ohio Oct. 20, 2011)).) Thus, rather than

reach the merits of Valhalla’s claims in ruling on the motion to amend, the Magistrate Judge

granted Valhalla leave to amend so that the District Judge could consider the merits of the second

amended complaint in ruling on a renewed motion to dismiss. (Doc. No. 62.) In light of the second

amended complaint’s filing, the Magistrate Judge directed the Clerk of Court to administratively

terminate the defendants’ motion to dismiss without prejudice to refiling and ordered the

defendants to respond to the second amended complaint in accordance with the Federal Rules of

Civil Procedure and the Court’s Local Rules. (Doc. Nos. 62, 64.) The defendants have timely filed



                                                 7
      a motion to dismiss the second amended complaint (Doc. No. 65), in which they renew the

      arguments raised in the first motion to dismiss (Doc. No. 66).

II.          Analysis

                     Valhalla’s Motion for Early Discovery

             Rule 26(d) governs the timing of discovery and provides that “[a] party may not seek

      discovery from any source before the parties have conferred as required by Rule 26(f), except in a

      proceeding exempted from initial disclosure under Rule 26(a)(1)(B), or when authorized by these

      rules, by stipulation, or by court order.” Fed. R. Civ. P. 26(d)(1). To confer as required by Rule

      26(f), “the parties must consider the nature and basis of their claims and defenses and the

      possibilities for promptly settling or resolving the case; make or arrange for the disclosures

      required by Rule 26(a)(1); discuss any issues about preserving discoverable information; and

      develop a proposed discovery plan.” Fed. R. Civ. P. 26(f)(2). Within fourteen days of the

      conference, the parties must jointly submit a written report outlining their discovery plan. Id. One

      exception to Rule 26(d)(1)’s general pre-conference moratorium on discovery is that a party may

      deliver a request for production of documents under Rule 34(a) to another party prior to the Rule

      26(f) conference. See Fed. R. Civ. P. 26(d)(2)(A); see also Fed. R. Civ. P. 26(d) advisory

      committee’s note to 2015 amendment (“This relaxation of the discovery moratorium is designed

      to facilitate focused discussion during the Rule 26(f) conference[,]” which “may produce changes

      in the requests.”). However, such a request is not considered served for the purpose of determining

      the time to file a Rule 34(b) response until the Rule 26(f) conference. Fed. R. Civ. P. 26(d)(2)(B).

             Courts confronted with requests to allow discovery before the Rule 26(f) conference

      typically ask whether there is good cause to justify such early discovery. See Lashuay v. Delilne,

      No. 17-cv-13581, 2018 WL 317856, at *3 (E.D. Mich. Jan. 8, 2018) (applying good cause standard




                                                       8
to motion requesting early discovery); Wilson v. Gordon, No. 3:14-1492, 2014 WL 12788888, at

*3 (M.D. Tenn. Aug. 14, 2014) (same); 8A Charles A. Wright & Arthur R. Miller, Federal

Practice and Procedure § 2046 (3d ed. updated Aug. 2019) (“[C]ourts presented with requests for

immediate discovery have frequently treated the question whether to authorize early discovery as

governed by a good cause standard.”). “Good cause may be found where the plaintiff’s need for

expedited discovery outweighs the possible prejudice or hardship to the defendants.” Wilson, 2014

WL 12788888, at *3. Such need commonly arises “‘in cases involving requests for injunctive

relief, challenges to personal jurisdiction, class actions, and claims of infringement and unfair

competition.’” Lashuay, 2018 WL 317856, at *3 (quoting In re Paradise Valley Holdings, Inc.,

No. 03-34704, 2005 WL 3841866, at *2 (Bankr. E.D. Tenn. Dec. 29, 2005)); see also Fed. R. Civ.

P. 26(d) advisory committee’s note to 1993 amendment (explaining that early discovery “will be

appropriate in some cases, such as those involving requests for a preliminary injunction or motions

challenging personal jurisdiction”). The decision to authorize early discovery lies within the sound

discretion of the trial court, see Luxottica Retail N. Am., Inc. v. Vision Serv. Plan, No. 1:14-cv-

581, 2014 WL 4626015, at *4 (S.D. Ohio Sept. 12, 2014), and, ultimately, “depend[s] on the

specific justifications offered in support of the application[,]” 8A Charles A. Wright & Arthur R.

Miller, Federal Practice and Procedure § 2046 (3d ed. updated Aug. 2019). Accordingly, “the

party requesting the expedited discovery bears the burden . . . of establishing the need for the

request . . . .” Skylink Ltd. v. UniTek Glob. Servs., Inc., No. 3:13-cv-02103, 2014 WL 104896, at

*1 (N.D. Ohio Jan. 9, 2014).

       Valhalla argues that early discovery is warranted for three reasons: (1) Valhalla needs the

requested discovery so that it can complete its 2018 tax return; (2) Valhalla is entitled to the

requested discovery under Delaware law and FYI’s operating agreement; and (3) the requested




                                                 9
discovery will help resolve what Valhalla interprets as a challenge to the Court’s subject-matter

jurisdiction raised in the defendants’ Rule 12(b)(6) motion to dismiss. None of these reasons offers

good cause to allow early discovery, and the Court finds no reason to depart from the agreement

reached at the initial case management conference that discovery not begin until the defendants’

motion to dismiss is resolved.

       Neither the completion of Valhalla’s 2018 tax return nor Valhalla’s asserted entitlement to

the requested discovery under Delaware law constitutes good cause for early discovery. The

purpose of discovery under the Federal Rules of Civil Procedure is to advance the resolution of

cases on their merits, not to help corporations file their taxes. Valhalla’s argument that it should

be entitled to early discovery to inspect FYI’s books and records and obtain an accounting of FYI’s

operations because it is entitled to that information under state law mirrors its ultimate claims for

relief in this action. For example, Count VII of the second amended complaint asserts that

“Valhalla is entitled to inspect the books and records of FYI and obtain an accurate accounting of

FYI’s operations[.]” (Doc. No. 63, PageID# 1147, ¶ 157.) Count VII requests access to various

FYI records, many of them the same ones in Valhalla’s early discovery request. 4 (Doc. No. 63.)

Valhalla ultimately may prevail on those claims, but they will not be litigated in early discovery.

       Limited early discovery may often be useful to resolve a challenge to the Court’s subject-

matter jurisdiction. See Hohman v. Eadie, 894 F.3d 776, 787 (6th Cir. 2018). But no such

jurisdictional challenge has been made in this case. The defendants have moved to dismiss under

Rule 12(b)(6), not Rule 12(b)(1), and they do not argue that Valhalla’s FDCPA claims are “wholly


4
       Specifically, for the years 2010 through 2019, Valhalla seeks an accounting of “actual
evidence of all sums expended and received by FYI; all monies loaned to and from FYI, FYI
members and third parties; all assets acquired and disposed of by FYI (including capital
improvements); all liabilities incurred or paid by FYI; and the capital account balances for all FYI
members.” (Doc. No. 63, PageID# 1148, ¶ 160.)



                                                 10
insubstantial and frivolous[,]” Bell v. Hood, 327 U.S. 678, 682–83 (1946), such that the Court

lacks federal-question jurisdiction over this action. (Doc. Nos. 65, 66.) Accordingly, the question

of whether Valhalla has stated a claim under the FDCPA is not jurisdictional. The defendants also

argue, among other things, that Valhalla lacks statutory standing under Tennessee Code Annotated

§ 48-249-913(a) and § 1692k(a) of the FDCPA. (Doc. No. 66.) But statutory standing “asks

‘whether this plaintiff has a cause of action under the statute[,]’” a question that “is closely related

to the merits inquiry (oftentimes overlapping it) and is analytically distinct from the question

whether a federal court has subject-matter jurisdiction to decide the merits of a case.” Roberts v.

Hamer, 655 F.3d 578, 580 (6th Cir. 2011) (emphasis in original) (quoting Steel Co. v. Citizens for

a Better Env’t, 523 U.S. 83, 97 n.2 (1998)); see also id. (explaining that an analysis of statutory

standing “‘depends not on the quality or extent of [plaintiff’s] injury,’ as does the inquiry under

Article III standing, ‘but on whether the class of litigants of which [plaintiff] is a member may use

the courts to enforce the right at issue[.]’” (quoting Davis v. Passman, 442 U.S. 228, 239 n.18

(1979))). Accordingly, statutory standing is “a matter of statutory construction, not jurisdiction.”

Id. at 581; see also Anarion Invs., LLC v. Carrington Mortg. Servs., No. 3:14-cv-00012, 2016 WL

1306236, at *5 (M.D. Tenn. Apr. 4, 2016) (treating defendant’s challenge to plaintiff’s ability to

sue under § 1692k(a) as an issue of non-jurisdictional statutory standing that was appropriately

raised via a motion to dismiss under Rule 12(b)(6)), aff’d sub nom. Anarion Invs., LLC v.

Carrington Mortg. Servces, LLC, 682 F. App’x 459 (6th Cir. 2017). There is no jurisdictional

challenge to justify Valhalla’s early discovery request.

        Further, even if the defendants’ challenge to Valhalla’s standing were construed as

jurisdictional, Valhalla has not explained how any of the requested discovery would be relevant to

that challenge. The defendants claim that Valhalla lacks standing under Tennessee Code Annotated




                                                  11
§ 48-249-913(a) because Valhalla is “[a] foreign LLC transacting business in [Tennessee] without

a certificate of authority . . . .” Tenn. Code Ann. § 48-249-913(a). It is not clear how the discovery

that Valhalla has requested of FYI financial records would help resolve that issue. The relationship

between Valhalla’s requested discovery and the defendants’ challenge to Valhalla’s standing to

sue under § 1692k(a) is similarly not apparent. Under that section, a “person” may only hold a

“debt collector” liable for violations of the FDCPA that occur “with respect to” that person.

15 U.S.C. § 1692k(a). The defendants argue that Valhalla lacks statutory standing because the First

Tennessee Bank loan is not a debt within the meaning of the FDCPA and therefore neither 502,

LLC, nor Scarbrough can be held liable as debt collectors. (Doc. No. 66.) The defendants also

argue that, even assuming that were not the case, any violations of the FDCPA took place with

respect to FYI, not Valhalla, and therefore Valhalla lacks statutory standing to hold the defendants

liable. (Id.) Valhalla has not explained how any of the requested discovery would enable it to refute

the defendants’ arguments concerning statutory standing. Finally, Valhalla’s repeated and

conclusory claims that jurisdictional discovery is needed are especially unpersuasive given that, in

replying to the challenge to Valhalla’s standing that the defendants raised in opposing Valhalla’s

motion to amend, Valhalla stated that “its proposed [second] amended complaint contains

sufficient allegations supporting its standing to sue . . . .” (Doc. No. 40, PageID# 787.) Valhalla

concluded, again without explanation, that the requested early discovery would simply provide

“additional confirmation” of its standing. (Id.)

       In sum, Valhalla has not carried its burden to establish the need for early discovery. This

action does not present any of the circumstances that often justify early discovery—this is not a

class action lawsuit and there is no pending motion for preliminary injunctive relief, no challenge

to the Court’s jurisdiction, and no claim of unfair competition or infringement. See Lashuay, 2018




                                                   12
WL 317856, at *3. Further, as the defendants emphasize, the parties agreed that discovery should

be stayed pending resolution of the defendants’ motion to dismiss. Valhalla’s motion for early

discovery will therefore be denied and, consistent with the parties’ agreement at the ICMC,

discovery will continue to be stayed pending resolution of the defendants’ motion to dismiss.

               Valhalla’s Motion for Judicial Notice

       Valhalla’s motion for judicial notice (Doc. No. 31) asks the Court to consider the following

documents in ruling on the motion for early discovery: several filings from other lawsuits

involving Kantz (Doc. Nos. 31-1–31-5); FYI’s redacted 2009 tax return (Doc. No. 31-6); Delaware

Department of State webpages showing the corporate status of Valhalla and FYI (Doc. Nos. 31-7,

31-8); and a Tennessee Department of State document showing the dissolution of WK3 LLC, a

corporation affiliated with Kantz (Doc. No. 31-9). 5 Valhalla references these documents in its

motion for early discovery to provide background information but does not explain their relevance

to the question of good cause. The only effort at such an explanation comes in the reply that

Valhalla filed, without leave of Court, in support of its supplement to the motion for early

discovery. There, Valhalla states that “the [defendants’] shell entity activities, litigation stratagem

and use of false narratives in other state and federal court cases” are relevant to Valhalla’s request

for jurisdictional discovery because they show a pattern of conduct Valhalla argues is repeated in

this case. (Doc. No. 53, PageID# 931.) To the extent that there are any parallels between this case


5
       In its extensive briefing of the motion for early discovery, Valhalla has requested, in
footnotes, that the Court take judicial notice of various other filings from litigation involving
Kantz. (Doc. Nos. 48, 53.) These oblique requests for judicial notice are not properly before the
Court. See Fed. R. Civ. P. 7(b)(1) (providing that “[a] request for a court order must be made by
motion”); see also Fischer v. Ocwen Loan Servicing, LLC, No. CV-14-94, 2014 WL 6685987, at
*3 (D. Mont. Nov. 25, 2014) (declining to consider request for judicial notice that was not made
in a motion), report and recommendation adopted by 2014 WL 11498231 (D. Mont. Dec. 11,
2014). Regardless, as explained below, Valhalla has not shown that the documents it wants the
Court to consider are relevant to resolution of its request for early discovery.



                                                  13
   and the others Valhalla cites, which is not clear to the Court, Valhalla has not articulated how such

   parallels would be relevant to the Court’s good-cause analysis. Having reviewed the documents

   appended to Valhalla’s motion for judicial notice, the Court finds that they are not relevant to

   resolution of Valhalla’s request for early discovery, and therefore that motion will be denied. Cf.

   Cece v. Wayne Cty., 758 F. App’x 418, 425 (6th Cir. 2018) (declining to take judicial notice of

   expiration of collective bargaining agreements where the issue of expiration was irrelevant to the

   court’s resolution of motion for summary judgment); Tenn. Clean Water Network v. Tenn. Valley

   Auth., 206 F. Supp. 3d 1280, 1306 (M.D. Tenn. 2016) (granting request for judicial notice “insofar

   as the cited materials [were] relevant to the consideration of the [motion for summary judgment]”).

III.          Conclusion

              For the foregoing reasons, Valhalla’s motion for early discovery (Doc. No. 30) and motion

       for judicial notice (Doc. No. 31) are DENIED. Consistent with the parties’ agreement at the ICMC,

       discovery will continue to be stayed pending resolution of the defendants’ motion to dismiss.

              It is so ORDERED.



                                                           ____________________________________
                                                           ALISTAIR E. NEWBERN
                                                           United States Magistrate Judge




                                                      14
